                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 1/28/2020
------------------------------------------------------------------X
THOMAS CHUNG,                                                     :
                                                                  :
                                                    Plaintiff, :
                                                                  :           1:19-cv-4957-GHW
                              -against-                           :
                                                                  :                ORDER
HIGHGATE HOTEL, L.P., VORNADO                                     :
REALTY TRUST, ANTHONY COLON,                                      :
individually, NICOLE RIGGIO, individually, and :
MIGUEL PAGAN, individually,                                       :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         On January 3, 2020, the Court issued an order conditionally discontinuing this action. Dkt

No. 35. Pursuant to the terms of that order, the plaintiff was provided the option to apply for

restoration of the action to the active calendar of the Court by the date that was 30 days following

the issuance of the order. In accordance with the terms of that order, if the plaintiff failed to apply

for restoration of the case by that date, the case would be automatically dismissed with prejudice.

         By letter dated January 28, 2020, Dkt No. 36, the parties have requested that the Court

extend the deadline for the plaintiff to apply for restoration of the case to the Court’s active

calendar, or, alternatively, for the parties to submit a stipulation of settlement and dismissal. 1 That

application is GRANTED. Accordingly, the deadline for the plaintiff to apply for restoration of the

case to the Court’s active calendar, or, alternatively, for the parties to submit a stipulation of

settlement and dismissal, is extended to April 1, 2020.




1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
      The Clerk of Court is directed to terminate the motion pending at Dkt No. 36.

      SO ORDERED.


Dated: January 28, 2020
       New York, New York                           __________________________________
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                               2
